Citation Nr: 0312587	
Decision Date: 06/12/03    Archive Date: 06/16/03

DOCKET NO.  00-11998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) 
under 38 U.S.C.A. § 1151 for the cause of the veteran's 
death, claimed to be due to VA medical treatment.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant's daughters


ATTORNEY FOR THE BOARD

W. Yates, Counsel


REMAND

The veteran served on active duty from October 1941 to 
October 1945, and from November 1947 to September 1967.  He 
died in April 1998, and the appellant is his widow.  This 
case comes to the Board of Veterans' Appeals (Board) from a 
January 2000 RO decision which denied entitlement to DIC 
under 38 U.S.C.A. § 1151 for the cause of the veteran's 
death, claimed to be due to VA medical treatment.  [The Board 
notes that the RO also listed an appellate issue of 
entitlement to Chapter 35 Survivors' and Dependents' 
Educational Assistance.  However, such benefit was never 
claimed by the appellant, and the Board does not perceive it 
to be a separate issue on appeal.]  An RO hearing was held in 
March 2001.

While the case was at the Board, the Board undertook 
additional development of the evidence on the issue on 
appeal, pursuant to authority granted by 38 C.F.R. § 
19.9(a)(2) (2002).  The development has been partly 
completed.  However, that regulation which permitted Board 
development of evidence was recently invalidated by the 
United States Court of Appeals for the Federal Circuit.  
Disabled American Veterans v. Secretary of Veterans Affairs, 
Nos. 02-7304, -7305, -7316 (Fed. Cir. May 1, 2003).  In view 
of this, the case must be remanded for the following: 

1.  The RO should obtain the veteran's 
original lifetime claims folder.  If such 
folder never existed, or if it has been 
destroyed, such should be explained by 
the RO.

2.  The RO should obtain, from the VA 
Regional Counsel's Office, copies of all 
pertinent documents from the Regional 
Counsel's litigation file concerning the 
administrative claim filed by the 
appellant in March 1999 under the Federal 
Tort Claims Act, including all claims 
documents and medical evidence; copies of 
all similar documents related to any 
later filed lawsuit under the Federal 
Tort Claims Act; and documents showing 
the final result of actions under the 
Federal Tort Claims Act. 

3.  Thereafter, and after performing any 
other indicated development and providing 
notice to the appellant as required by 
the Veterans Claims Assistance Act of 
2000, the RO should readjudicate the 
claim for entitlement to DIC under 
38 U.S.C.A. § 1151 for the cause of the 
veteran's death, claimed to be due to VA 
medical treatment.  If the claim remains 
denied, the RO should issue a 
supplemental statement of the case 
(addressing all evidence received since 
the last supplemental statement of the 
case) to the appellant and her 
representative, and they should be given 
an opportunity to respond, before the 
case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).
	                  
_________________________________________________
	L.W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




